Name: Commission Regulation (EEC) No 3124/84 of 8 November 1984 regarding the application of Decision No 2/84 of the ACP-EEC Customs Cooperation Committee derogating from the definition of the concept of 'originating products' to take into account the special situation of Jamaica with regard to tufted carpets falling within heading No ex 58.02 of the Common Customs Tariff @Decision No 2/84 of the ACP-EEC Customs Cooperation Committee of 3 October 1984 derogating from the definition of 'originating products' to take into account the special situation of Jamaica with regard to tufted carpets falling within heading No ex 58.02 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: international trade;  America;  leather and textile industries;  European construction
 Date Published: nan

 No L 292/42 Official Journal of the European Communities 9 . 11 . 84 COMMISSION REGULATION (EEC) No 3124/84 of 8 November 1984 regarding the application of Decision No 2/84 of the ACP-EEC Customs Cooperation Committee derogating from the definition of the concept of 'origi ­ nating products' to take into account the special situation of Jamaica with regard to tufted carpets falling within heading No ex 58.02 of the Common Customs Tariff Whereas it is necessary in accordance with Article 33 of the said Protocol 1 to take the measures required to implement that Decision, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Having regard to Council Decision 81 /968/EEC of 24 November 1981 on the application of derogations from the definition of originating products under the second ACP-EEC Convention ('), Whereas the ACP-EEC Customs Cooperation Committee set up under the second ACP-EEC Convention, signed at LomÃ © on 31 October 1979, adopted pursuant to Articles 28 (3) and 30 ( 1 ) of Protocol 1 to that Convention, Decision No 2/84 derogating from the definition of the concept of 'origi ­ nating products' to take into account the special situa ­ tion of Jamaica with regard to tufted carpets falling within heading No ex 58.02 of the Common Customs Tariff ; HAS ADOPTED THIS REGULATION : Article 1 Decision No 2/84 of the ACP-EEC Customs Coopera ­ tion Committee annexed to this Regulation shall apply in the Community. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 28 February 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 November 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 354, 9 . 12. 1981 , p. 30 .